Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
	Claims 29 and 31 are objected to for the format of the yeast name. The species name should be italicized. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sunvold et al. (US 2010/0303968; hereinafter R1) in view of Langelaan et al. (Trends in Food Sci. Technol. 21: 59-66 (2010); hereinafter R2)
Claim 21 is a food composition comprising fungal protein as well as synthetically grown whole non-human animal cells.
Claim 21 - R1 discloses a pet food in the form of kibbles comprising a core and a coating. The core may comprise several ingredients including carbohydrates, proteins and a fat source. The core may comprise 0-80% of protein source. [0042]
Claim 33-39  - R1 discloses the carbohydrate source may comprise cereals such as corn, wheat, rice, oats, etc. The protein source or ingredient can comprise poultry 
R1 discloses that other ingredients may comprise glucose, oligosaccharides, minerals, vitamins, gums, fruit fiber, amino acids etc. [0044]
R1 discloses the type of probiotic organisms that may be included in the pet kibble. [0045]
Claims 27-31 - The protein component may comprise animal protein source , single-cell proteins, e.g. yeast, algae and/or bacterial cultures. [0051]
Claim 32 - The kibble comprises less than 12% moisture. [0026]
Claims 22-26 – R1 discloses that the protein component comprises red meat, thus the heme containing protein. [0043]
R1 discloses that the pet food may be produced in the form of kibbles by extrusion technology. [0003]
Claim 36 - R1 discloses that the pet food product may contain flavoring components. [0056]
R1 clearly teaches of using animal source protein in the pet food composition. However, R1 is silent to the inclusion of synthetically grown non-human animal cells in the pet food product.
Claim 1 -- R2 discloses in vitro meat production using non-human animal cells. The reason for promoting in vitro meat production include animal well fare, process monitoring, environmental considerations and efficiency of food production in terms of feedstock. In addition, the production process can be monitored in a laboratory, which could result in Salmonella infection. (Introduction).
R2 presents a recipe for in vitro meat production. (page 64, Fig. 4)
In summary, R1 clearly discloses pet foods comprising animal protein, plant protein and or single-cell protein such as yeast cells. The pet food product may comprise other ingredients including carbohydrates, fiber, fat/oil, minerals, vitamins, flavoring agents, etc. R2 discloses that due to challenges and problems of producing animal meat that include environmental concerns, efficiency of production (more economically feasible), animal well fare, in vitro meat production is promising. Furthermore, in vitro meat processing enables more control regarding control of diseases such as mad cow disease and Salmonella infection. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the pet food of R1 by substituting the animal protein source with a synthetically grown non-human animal protein source. One would do so to have a more efficient protein production process as well as a more strict control of diseases transmitted by regular animal protein sources. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation lf success in producing a pet food or treat comprising fungal cell protein and synthetically grown non-human muscle meat. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791